Citation Nr: 1200403	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating higher than 20 percent for service-connected lumbar strain, myositis with spondylosis.  

2.  Entitlement to an initial disability rating higher than 20 percent for service-connected hypertension.  

3.  Entitlement to a compensable disability rating for service-connected burn scar over the left olecranon.  

4.  Entitlement to an increased disability rating for service-connected burn scar affecting right upper arm, to include a compensable disability rating prior to November 30, 2009 and a rating higher than 10 percent after November 30, 2009.  

5.  Entitlement to an increased disability rating for service-connected burn scar affecting left upper arm, to include a compensable disability rating prior to November 30, 2009 and a rating higher than 10 percent after November 30, 2009.  

6.  Entitlement to a compensable disability rating for service-connected multiple burn scars over the hands.  

7.  Entitlement to a compensable disability rating for service-connected burn scar on mid-dorsal left paravertebral area.  

8.  Entitlement to a compensable disability rating for service-connected burn scar over the right calf.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970 and from August 1983 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in May and September 2006.  

On his substantive appeal, submitted via VA Form 9, the Veteran indicated that he wanted to testify at a hearing at his local RO.  The Veteran was scheduled a local hearing in March 2008 and notice of the hearing was sent to his address of record.  However, in a written statement submitted in March 2008, the Veteran requested that his scheduled hearing be cancelled.  The Veteran has not requested that a new hearing be scheduled.  Therefore, the Board then finds that all due process has been afforded the Veteran with respect to his right for a hearing.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case has been completed.  

2.  The preponderance of the evidence reflects that the Veteran's service-connected lumbar strain, myositis with spondylosis, is manifested by constant pain that occasionally radiates into his left lower extremity.  The evidence shows that the Veteran experiences limited, painful motion in all planes of excursion tests; however, the evidence of record shows that the Veteran has consistently demonstrated movement of the spine in all planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 30 degrees.  The Veteran's subjective reports of radiating low back pain have not been diagnosed or treated as radiculopathy.  There is no lay or medical evidence of neurological abnormalities associated with the lumbar spine disability.  There is no evidence of spasms, atrophy, or weakness, but there was guarding to the left and right and tenderness, although these symptoms are not severe enough to result in abnormal gait or spinal contour.  There is evidence of additional functional limitation due to pain, which results in decreased motion in lateral flexion and lateral rotation, as well as forward flexion limited by pain at 20 degrees.  

3.  The preponderance of the evidence reflects that the Veteran's service-connected hypertension disability is manifested by diastolic pressure predominately 110 or more, with no more than occasional systolic pressures over 200.  There is no evidence of diastolic pressure predominately 120 or more to warrant a 40 percent rating or higher.  

4.  The preponderance of the evidence reflects that the Veteran has been diagnosed with left ventricular hypertrophy and borderline left atrium dilation, which have been confirmed by echocardiogram.  There is no evidence of left ventricular dysfunction with ejection fraction between 30 and 50 percent, more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope; nor is there evidence of chronic congestive heart failure, workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

5.  The preponderance of the evidence reflects that the service-connected burn scars involving the Veteran's left olecranon, hands, mid-dorsal left paravertebral area, right calf, as well as the burn scars affecting the left and right upper arm, for the period prior to November 30, 2009, are superficial.  However, there is no evidence that the scars cover an area of 144 square inches or greater, are unstable, or are painful on examination.  Nor is there evidence that the scars are deep, cause limited motion, or cover an area exceeding six square inches or more.  There is also no evidence that the scars result in any limitation of motion or function in the left olecranon area, hands, mid-dorsal left paravertebral area, the right calf, or the left or right upper arm.  

6.  The preponderance of the evidence reflects that, for the period beginning November 30, 2009, the service-connected burn scars affecting the left and right upper arm measure no more than 15 and 21 square cm, respectively, but are not deep or cause limited motion.  There is no lay or medical evidence showing that the left and right upper arm scars result in limitation of motion or function in the Veteran's upper extremities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent disability rating, but no higher, for service-connected lumbar strain, myositis with spondylosis, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

2.  The schedular criteria for an initial disability rating higher than 20 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.104, Diagnostic Code 7101 (2011).  

3.  The schedular criteria for a 30 percent disability rating for left ventricular hypertrophy and left atrium dilation associated with service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.27, 4.104, Diagnostic Code 7099-7007 (2011).  

4.  The schedular criteria for a compensable disability rating for service-connected burn scar affecting the left olecranon have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2011).

5.  For the period prior to November 30, 2009, the schedular criteria for a compensable disability rating for service-connected burn scar affecting the left and right upper arms have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2011).

6.  For the period beginning November 30, 2009, the schedular criteria for a disability rating higher than 10 percent for service-connected burn scar affecting the left and right upper arms have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2011).

7.  The schedular criteria for a compensable disability rating for service-connected multiple burn scars on the hands have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2011).

8.  The schedular criteria for a compensable disability rating for service-connected burn scar affecting the mid-dorsal left paravertebral area have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2011).

9.  The schedular criteria for a compensable disability rating for service-connected burn scar affecting the right calf have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7802 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in November 2005, prior to the initial unfavorable rating decisions in May and September 2006, of the evidence and information necessary to substantiate his increased rating claims (i.e., evidence that his various service-connected disabilities had increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  In March 2006, he was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA outpatient treatment records dated from 2006 to 2007.  Additionally, the Veteran was afforded several VA examinations in connection with his appeal, including in January 2006 and November 2009.  There is no allegation or indication that the VA examinations were not adequate for rating purposes.  As such, all rating criteria have been addressed, and the medical evidence of record is sufficient for a fair adjudication of the Veteran's claims.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Lumbar Spine

The Veteran is seeking an increased disability rating for his service-connected lumbar strain, myositis with spondylosis disability (hereinafter "lumbar spine disability").  

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless DC 5243 is evaluated under the IVDS Formula.  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  In other words, under DC 5243, intervertebral disc syndrome is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Service connection for lumbar strain, myositis, was established in September 2006, and the RO assigned a 20 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, which pertains to degenerative arthritis of the spine.  He was assigned a 20 percent rating, effective as of November 8, 2005, based on limitation of motion under the General Rating Formula.  See September 2006 rating decision.  The Veteran disagreed with the initial 20 percent disability rating assigned to his lumbar spine disability, which is the basis of the current appeal.  Based upon evidence showing that the Veteran's service-connected lumbar spine disability is, now, also manifested by spondylosis, the RO re-characterized his disability as lumbar strain, myositis with spondylosis; however, the 20 percent rating assigned to his disability remains unchanged.  See March 2010 rating decision (issued in April 2010) and Supplemental Statement of the Case.  

Under the General Rating Formula, the following evaluations are to be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent evaluation will be assigned for a low back disability where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula.  Additionally, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate diagnostic codes.  Id. at Note (1).

Under the IVDS formula, a rating of 20 percent is warranted where there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, IVDS Formula.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  

In this case, the pertinent evidence of record includes VA examinations conducted in January 2006 and January 2009 and the lay statements submitted by the Veteran in support of his claim.  The evidentiary record also contains VA outpatient treatment records dated from 2006 to 2007; however, the treatment records do not contain any relevant evidence needed to evaluate the Veteran's lumbar spine disability.  

The VA examinations conducted in January 2006 and January 2009 contain information with respect to the severity of the Veteran's service-connected lumbar spine disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's lumbar spine disability and, thus, the examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's lumbar spine disability.  

At the January 2006 VA examination, the Veteran reported experiencing pain in his paravertebral muscles of the lumbar spine, which was non-radiating but affected him every two to three hours.  He described the severity of his pain as 6 out of 10.  The Veteran reported experiencing periods of flare-ups during which his pain increased to 9 out of 10.  He reported that the flare-ups occurred once or twice a week and lasted three to four hours due to prolonged sitting and standing, as well as bending forward and on cloudy or rainy days.  However, the Veteran denied additional limitation of motion during flare-ups.  

The Veteran also denied experiencing any urinary or fecal incontinence, bladder or bowel complaints, or erectile dysfunction associated with his lumbar spine disability.  The VA examiner also noted that the Veteran does not use assistive devices and that he is working without restriction or special accommodations.  

On examination, the Veteran was able to demonstrate forward flexion to 40 degrees, with pain at 20 degrees, extension to 15 degrees due to pain, right and left lateral flexion to 15 degrees, with pain, and left and right lateral rotation to 20 degrees, with pain at 10 degrees.  The VA examiner noted that repetition resulted in painful motion and grimacing without any evidence of further functional loss, fatigue, weakness, or incoordination.  The VA examiner also noted that there was tenderness to palpation at the paravertebral muscles, as well as spasms and guarding, but there was no evidence of kyphosis, reversed lordosis, or scoliosis.  The VA examiner also noted that the Veteran's gait was not unsteady.  In this regard, the Board also notes that the Veteran gait was described as normal at a January 2006 VA Eye examination.  

There was no evidence of atrophy in the Veteran's lower extremities, as there was normal tone and strength.  The Veteran denied being hospitalized, going to the emergency room, or being prescribed bed rest due to intervertebral disc syndrome during the previous year.  

At the January 2009 VA examination, the Veteran reported that his pain had worsened since the last examination, although he again described his pain as 6 out of 10.  However, he reported that his low back pain sometimes radiated into his left lower extremity.  Nevertheless, the Veteran denied experiencing urinary incontinence, urgency, frequency, or retention, and he also denied having nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  He did report experiencing paresthesias, as well as fatigue, decreased motion, stiffness, weakness, spasms, and pain.  

The Veteran also reported experiencing flare-ups every two to three weeks, which last for hours.  He reported that the functional impairment of the flare-ups was an inability to perform any activity or do exercises.  The Veteran denied having incapacitating episodes and the VA examiner noted that the Veteran does not use assistive devices and is able to walk one to three miles.  

On examination, the Veteran was able to demonstrate forward flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of painful motion, including after repetition; however, the examiner stated there was no additional limitation after repetition.  

The VA examiner noted that the Veteran's posture and gait were normal.  There was evidence of lumbar flattening but there was no abnormal spinal curvatures, including kyphosis, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  There was no evidence of spasms, atrophy, or weakness, but there was guarding to the left and right and tenderness, although the examiner stated that these symptoms were not severe enough to result in abnormal gait or spinal contour.  

The VA examiner noted that the Veteran is employed full-time and reported losing one week of work due to his lumbar spine disability during the previous 12 months.  The examiner also noted that the Veteran's lumbar spine disability had a significant effect on the Veteran's occupational and daily activities.  

The lay statements submitted by the Veteran are consistent with the objective medical evidence obtained at the VA examinations, as he has consistently reported having back pain, which occasionally worsens with weather changes and is occasionally manifested by left leg spasms.  See January 2008 statement from the Veteran.  

Based on the foregoing, and after considering all pertinent lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected lumbar strain, myositis with spondylosis.  Indeed, while the evidence shows that the Veteran's lumbar spine disability is manifested by limited, painful motion, he has never demonstrated forward flexion to 30 degrees or less and there is no lay or medical evidence showing that his lumbar spine is fixed in a neutral position, flexion or extension, such that it is manifested by favorable or unfavorable ankylosis.  The evidence of record shows that the Veteran has consistently demonstrated movement of the spine in the planes of excursion (forward flexion, extension, and lateral flexion and rotation) tested, including forward flexion to no less than 40 degrees.  These findings warrant a 20 percent rating under the General Rating Formula, but no higher.  Therefore, a rating higher than 20 percent is not warranted for the Veteran's service-connected lumbar strain, myositis with spondylosis under the General Rating Formula.

The Board has considered whether a rating higher than 20 percent may be granted under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, there is no lay or medical evidence that shows the Veteran's service-connected lumbar spine disability is characterized by intervertebral disc syndrome or incapacitating episodes of IVDS which have required bed rest prescribed by a physician and treatment by a physician.  Therefore, a disability rating higher than 20 percent is not warranted based upon intervertebral disc syndrome or incapacitating episodes.  

In evaluating the Veteran's claim under DeLuca, supra, the Board notes that the Veteran has reported having flare-ups of pain and that there is objective evidence of painful motion.  At the January 2006 VA examination, the Veteran was able to demonstrate forward flexion to 40 degrees; however, the VA examiner specifically stated there was a 50 percent functional loss due to pain, as the Veteran complained of pain at 20 degrees.  The VA examiner also noted there was a functional loss of 15 degrees and 10 degrees due to pain in bilateral lateral flexion and bilateral lateral rotation, respectively.  He also noted that repetition resulted in pain and grimacing, although repetition did not result in further functional loss, fatigue, weakness, or incoordination.  Similarly, the physician who conducted the January 2009 VA examination noted that there was objective evidence of painful motion, including after repetition; however, he stated that there was no additional limitation after repetition.  Neither VA examiner provided an opinion regarding any additional functional limitation during the Veteran's reported flare-ups.  

Based on the foregoing, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence showing functional loss due to pain in flexion, lateral flexion and lateral rotation, as well as pain with repetition, warrants an increased rating to 40 percent based upon the criteria of DeLuca, supra.  In making this determination, the Board notes that pain, alone, does not warrant an increased rating; however, there is evidence showing that the Veteran's pain results in additional functional limitation of decreased motion in lateral flexion and lateral rotation, as well as forward flexion limited by pain at 20 degrees, which warrants a 40 percent rating under the General Rating Formula.  Accordingly, a 40 percent disability rating is warranted for the Veteran's service-connected lumbar spine disability based upon additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

The Board has considered whether a separate disability rating is warranted based upon neurological abnormalities associated with the Veteran's lumbar spine disability.  However, the preponderance of the evidence shows the Veteran has consistently denied experiencing urinary incontinence, urgency, frequency, or retention, and he also denied having nocturia, fecal incontinence, obstipation, erectile dysfunction, leg or foot weakness, falls, or unsteadiness.  In addition, while there are subjective complaints of low back pain radiating into the left lower extremity, the Veteran's subjective complaints have not been diagnosed or treated as radiculopathy.  Therefore, a separate rating based upon neurological abnormalities associated with the lumbar spine disability is not warranted.  


In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 40 percent disability rating for service-connected lumbar strain, myositis with spondylosis, as the evidence shows additional function loss due to pain which warrants a 40 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra; General Rating Formula for Diseases and Injuries of the Spine.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Hypertension

Service connection for hypertension was established in May 2006, and the RO assigned a 20 percent disability rating pursuant to 38 C.F.R. § 4.104, DC 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  The Veteran was assigned a 20 percent rating, effective as of November 8, 2005, based on evidence showing diastolic pressure of 100 predominately.  See May 2006 rating decision.  The Veteran disagreed with the initial 20 percent disability rating assigned to his hypertension disability, which is the basis of the current appeal.  

Under Diagnostic Code 7101, a 10 percent rating is warranted where diastolic pressure (bottom number) is predominantly 100 or more, or systolic pressure (top number) is predominantly 160 or more, and a minimum of 10 percent is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent rating requires diastolic pressure of predominantly 110 or systolic pressure of predominantly 200 or more.  Where there is a diastolic pressure of predominantly 120 or more, a 40 percent rating will be assigned.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101.  

The notes to DC 7101 indicate that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note (1).  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

Evidence relevant to the severity of the Veteran's service-connected hypertension disability includes post-service VA treatment records containing various blood pressure readings pertinent to the current claim.  See March 2005 treatment record (167/111); July 2005 treatment record (151/96); August 2005 (176/104); July 2007 treatment record (179/120, 149/106, 144/98); July 2007 (152/94; 142/96).  

The Veteran underwent a VA examination in November 2009 regarding his hypertension disability.  The Veteran's blood pressure readings were 211/122, 191/115, and 190/118.  The Veteran indicated that he takes two antihypertensive medications, which he frequently forgets to take, including on the morning of the examination.  See November 2009 VA hypertension examination report.  

The evidentiary record also contains a January 2006 VA eye examination where the Veteran's blood pressure readings were 160/110, 160/110, and 165/110.  See January 2006 VA eye examination report.  

The VA outpatient treatment records and VA examinations conducted in January 2006 and November 2009 contain information with respect to the severity of the Veteran's service-connected hypertension disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's lumbar spine disability and, thus, the examinations, as well as the treatment records, are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's hypertension disability. 

Based on the foregoing, and after considering all pertinent evidence of record, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected hypertension.  Indeed, the evidence shows the Veteran's diastolic pressure is predominately 110 or more, with no more than occasional systolic pressures over 200.  These findings warrant no more than a 20 percent rating under DC 7101.  The evidence of record fails to show diastolic pressure predominately 120 or more to warrant a 40 percent rating or higher.  Therefore, a disability rating higher than 20 percent is not warranted in this case.  

The Board has considered whether a separate rating may be granted for hypertensive heart disease or any other types of heart disease, as required by 38 C.F.R. § 4.104, DC 7101, Note 3.  In this regard, the evidence shows the Veteran has been diagnosed with borderline concentric left ventricular hypertrophy and borderline left atrium dilation, as confirmed by echocardiogram in January 2010.  See November 2009 VA heart examination report.  Despite the diagnosis, the VA examiner noted that the Veteran is asymptomatic and refers good exercise tolerance.  The examiner also noted that there is no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, angina, dizziness, syncope, fatigue, or dyspnea.  The examiner further noted that continuous medication is not required by heart disease.  

The VA examiner stated that a stress test was not indicated for the examination because the Veteran is asymptomatic and reports good exercise tolerance.  However, the examiner estimated METs of 7 to 10 because the Veteran tolerates running on the treadmill 30 minutes three times a week.  X-ray revealed normal heart size.  Testing for left ventricular dysfunction revealed more than 50 percent ejection fraction.  

The VA examiner noted that the Veteran has not lost any time from work due to his heart condition in the previous 12 months and stated that there is no affect on his usual occupation or daily activities.  

Given the evidence showing left ventricular hypertrophy, with left atrium dilation, the Board finds that a separate rating is warranted for other heart disease, as contemplated by 38 C.F.R. § 4.104, DC 7101, Note 3.  Left ventricular hypertrophy is not listed on the rating schedule and, thus, the Board will evaluate this condition by analogy to hypertensive heart disease, under DC 7099-7007.  See 38 C.F.R. § 4.27 (unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  The second diagnostic code is the residual condition on the basis for which the rating is determined); see also 38 C.F.R. § 4.20.  

Under DC 7007, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is warranted for workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

38 C.F.R. § 4.104, Note (2) states that one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen update of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by clinical examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope by be used.  

In evaluating the Veteran's left ventricular hypertrophy, the Board finds that a separate 30 percent rating is warranted under DC 7099-7007.  Indeed, despite the evidence showing a workload of 7 to 10 METs, which the Board notes does not result in dyspnea, fatigue, angina, dizziness, or syncope, the evidence shows the Veteran has left ventricular hypertrophy and left atrium dilation, which were confirmed by the January 2010 echocardiogram.  These findings warrant a 30 percent rating under DC 7007.  A rating higher than 30 percent is not warranted, however, because there is no evidence of workload of 3 METs but not greater than 5, which result in dyspnea, fatigue, angina, dizziness, or syncope; nor is there evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  In this regard, the Board notes that the November 2009 VA heart examiner stated that testing was done for left ventricular dysfunction; however, testing revealed more than 50 percent ejection fraction, not findings between 30 to 50 percent ejection fraction.  In addition, there is no evidence of chronic congestive heart failure, workload of 3 METs or less, or ejection fraction of less than 30 percent.  Therefore, the evidence supports the grant of a separate 30 percent rating, but no higher, under DC 7099-7007 for left ventricular hypertrophy and left atrium dilation.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected hypertension.  However, the evidence supports the grant of a 30 percent disability rating, but no higher, for left ventricular hypertrophy and left atrium dilation.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Scars

By way of historical background, the Board notes that, during the Veteran's service in the Republic of Vietnam, he incurred multiple burns on his body following an explosion while burning trash, including first and second degree burns on his back, neck, face, and both upper extremities, including his hands.  

As a result, service connection was established in December 1970 for burn scars on the Veteran's left olecranon, left upper arm, right upper arm, multiple scars on his hands, mid-dorsal left paravertebral area, and on his right calf.  See December 1970 rating decision.  All service-connected burn scars were rated noncompensable (zero percent disabling) under 38 C.F.R. § 4.118, DC 7802, effective as of June 13, 1970.  

In November 2005, the Veteran filed a claim seeking an increased rating for his service-connected burn scars and his claim was denied in a September 2006 rating decision, as each noncompensable disability rating was continued.  However, the RO continued to evaluate the burn scars affecting the Veteran's left olecranon, multiple hand scars, mid-dorsal left paravertebral area, and right calf under DC 7802, but changed the diagnostic code under which the burn scars affecting the Veteran's left and right upper arm to DC 7804.  See September 2006 rating decision.  

The Veteran disagreed with the RO's determination in the September 2006 rating decision, which is the basis of the current appeal.  

However, in March 2010, the RO increased the Veteran's disability rating for service-connected burn scars affecting the left and right upper arm to 10 percent under DC 7804, effective as of November 30, 2009, based upon evidence that the left and right upper arm scars were superficial and painful on examination.  See March 2010 rating decision.  

The Veteran was advised of the grant of increased rating by the March 2010 rating decision and SSOC mailed to him in April 201; however, he did not withdraw his appeal.  Thus, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (in a claim for an original or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

During the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011).  However, these amendments only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  Therefore, the Board has no authority to consider these revisions in deciding this claim and they will not be discussed herein.  See VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  Therefore, only the pre-October 2008 version of the schedular criteria is applicable in this case.

Under the regulations and criteria in effect prior to October 2008, a 10 percent evaluation is warranted for scars covering an area of 144 square inches or greater where superficial and without resulting limited motion; for a superficial, unstable scar (characterized by frequent loss of skin covering the scar); or a superficial scar that is painful on examination.  38 C.F.R. § 4.118, DCs 7802 to 7804 (2010).  Under DC 7801, scars other than on the head, face, or neck, where such are deep and cause limited motion, warrant a 10 percent rating if they cover an area exceeding six square inches; a 20 percent rating if covering an area exceeding 12 square inches; a 30 percent rating if covering an area exceeding 72 square inches; and a 40 percent rating if covering an area exceeding 144 square inches.  Otherwise, scars will be rated on the limitation of motion of the affected part, under DC 7805.  

The pertinent evidence of record the pertinent evidence of record includes a VA examination conducted in November 2009 and the lay statements submitted by the Veteran in support of his claim.  The evidentiary record also contains VA outpatient treatment records dated from 2006 to 2007; however, the treatment records do not contain any relevant evidence needed to evaluate the Veteran's burn scar disabilities.  The Board also notes that the Veteran was afforded a VA scars examination in January 2006 that only evaluated the scars affecting the Veteran's left and right upper arm.  

The January 2006 and November 2009 VA examinations contain information with respect to the severity of the Veteran's service-connected burn scar disabilities, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's burn scar disabilities and, thus, the examinations are considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's burn scar disabilities.  

The November 2009 VA scar examination report reflects that the Veteran has six residual burn scars.  The VA examiner noted there was scar on the left olecranon of the left upper extremity, which did not have any skin breakdown and to which the Veteran did not report having any pain.  Objective examination revealed that the scar was superficial but was not painful, and there was no evidence of induration, edema, keloid formation, or symptoms of skin breakdown.  The examiner also noted that the scar was not visible to the naked eye for measurements.  

Applying these facts to the diagnostic criteria listed above, the Board finds that a compensable disability rating is not warranted for the service-connected burn scar over the left olecranon.  Indeed, while the scar is described as superficial, there is no evidence that the scar covers an area of 144 square inches or greater, that the scar is unstable, or is painful on examination.  Nor is there evidence that the scar is deep, causes limited motion, or covers an area exceeding six square inches or more.  Finally, there is no evidence showing that the scar results in any limitation of motion or function in the left olecranon area.  Therefore, a compensable disability rating is not warranted for service-connected burn scar over the left olecranon under DCs 7801 to 7805 (2010).  

With respect to the scar on the left and right upper extremity, the Board notes that the January 2006 and November 2009 VA examinations contain varying information with respect to the measurements of the scars.  The January 2006 VA examiner stated that the scar in the right triceps area measured 11 by 1 centimeters (cm), while the November 2009 VA examiner stated that the right upper arm scar measured 21 by 2 cm.  Likewise, the January 2006 VA examiner stated that the left tricep scar measured 5 by 1 cm, while the November 2009 VA examiner stated that the left upper arm scar measured 15 by 1 cm.  The Board will resolve all reasonable doubt in favor of the Veteran and find that his left and right upper arm scars measure 15 by 1 cm and 22 by 2 cm, respectively.  

The January 2006 VA examiner noted that the Veteran's left and right upper arm scars were superficial and were not painful upon palpitation.  He also noted that there was no adherence, elevation or depression and that the scars were not unstable.  He also noted that, while there was some keloid formation in the right tricep area, there was no evidence of edema, induration, or inflexibility with respect to either the left or right upper arm scar.  There was also no evidence of limitation of motion or other limitation of function due to the scars.  See January 2006 VA scars examination.  

The November 2009 VA examiner also noted that the Veteran's left and right upper arm scars were superficial but there was evidence of pain on examination.  There were no other disabling effects, including signs of inflammation, edema, or keloid formation in scar.  The VA examiner noted that the Veteran had not lost any work due to his scars and that there was no significant affect on his occupational or daily activities.  

In evaluating the Veteran's left and right upper arm scars for the period prior to November 2009, the Board finds that a compensable disability rating is not warranted.  The January 2006 VA examination report reflects that the scars are superficial.  However, the evidence does not show that the scars cover an area of 144 square inches or greater, as the evidence, as previously discussed, shows that the left arm scar measures no more than 15 square cm, while the right arm scar measures no more than 21 square cm.  See November 2009 VA examination report.  In addition, the January 2006 VA examination does not show that the scars are unstable, painful on examination, or that they are deep, cause limited motion, or cover an area exceeding six square inches or more.  Moreover, the January 2006 VA examiner specifically stated that the left and right arm scars do not result in any limitation of motion or other limitation of function.  Therefore, a compensable disability rating is not warranted for the period prior to November 2009.  

In evaluating the Veteran's left and right upper arm scars for the period beginning November 2009, the Board finds that a disability rating higher than 10 percent is not warranted.  Indeed, the evidence reflects that the Veteran's left arm scar measures no more than 15 cm by 1 cm, which equals 15 square cm, while the right arm scar measure no more than 21 cm by 1 cm, which equals 21 square cm.  In addition, the November 2009 VA examination report does not reflect that the Veteran's scars are deep or cause limited motion.  Therefore, DC 7801 does not assist the Veteran in obtaining a disability rating higher than 10 percent for his service-connected burn scars affecting the left and right upper arm for the period beginning November 2009.  

In evaluating this particular claim, i.e., entitlement to an increased rating for service-connected burn scars affecting the left and right upper arms for the period beginning November 2009, the Board notes that none of the remaining diagnostic codes that evaluate skin disabilities provide disability ratings higher than 10 percent.  Therefore, DCs 7802, 7803, and 7804 do not assist the Veteran in obtaining a higher disability rating.  In addition, there is no lay or medical evidence showing that the left and right upper arm scars result in limitation of motion or function in the Veteran's upper extremities.  Therefore, DC 7805 does not assist the Veteran in obtaining a disability rating higher than 10 percent for the period beginning November 2009.  

With respect to the multiple burn scars over the Veteran's hands and the burn scar over the mid-dorsal left paravertebral area, the November 2009 VA examination report reflects that the scars were not visible to the naked eye for measurements.  Nevertheless, the VA examiner stated that the scars were superficial but not painful on examination, with no subjective report of pain, or manifested by symptoms of skin breakdown, inflammation, edema, or keloid formation.  

Applying these facts to the diagnostic criteria listed above, the Board finds that a compensable disability rating is not warranted for the service-connected burn scar on the Veteran's hands or over the mid-dorsal left paravertebral area.  Indeed, while the scars are described as superficial, there is no evidence that the scars cover an area of 144 square inches or greater, that the scars are unstable, or that the scars painful on examination.  Nor is there evidence that the scars are deep, cause limited motion, or cover an area exceeding six square inches or more.  Finally, there is no evidence showing that the scars result in any limitation of motion or function in the Veteran's hands or his left paravertebral area.  Therefore, a compensable disability rating is not warranted for service-connected burn scar on the Veteran's hands or his mid-dorsal left paravertebral area under DCs 7801 to 7805.  

With respect to the burn scar on the right calf, the November 2009 VA examiner stated that there was no evidence of skin breakdown and that the Veteran did not report experiencing pain.  In fact, the VA examiner noted that the Veteran denied having a burn scar on his right calf, as he reported a scar on his left leg, which was not visible.  

Applying these facts to the diagnostic criteria listed above, the Board finds that a compensable disability rating is not warranted for the service-connected burn scar on the right calf.  The evidence shows that the scar is superficial; however, there is no evidence that the scar covers an area of 144 square inches or greater, that the scar is unstable, or is painful on examination.  Nor is there evidence that the scar is deep, causes limited motion, or covers an area exceeding six square inches or more.  Finally, there is no evidence showing that the scar results in any limitation of motion or function in the right calf.  Therefore, a compensable disability rating is not warranted for service-connected burn scar on the right calf under DCs 7801 to 7805.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4.  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign higher disability ratings than those currently assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In making this determination, the Board finds that the functional impairment experienced by the Veteran with respect to this burn scars are contemplated by the disability ratings currently assigned.  The Board also finds that the lay and medical evidence regarding the Veteran's service-connected burn scars have been relatively consistently throughout the pendency of the claim and appeal and, thus, a staged rating is not warranted in this case.  See Hart, supra.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected burn scars affecting his left olecranon, left and right upper arm, including for the periods before and after November 2009, the scars on his hands, the mid-dorsal left paravertebral area, or the right calf.  Because the evidence preponderates against the Veteran's increased rating claims, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-schedular Consideration

The Board has considered whether this issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's lumbar spine, hypertension, heart, and scar disabilites are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's decreased, lumbar spine painful motion, increased diastolic blood pressure readings, left ventricular hypertrophy and dilation, and varying scar symptomatology are all contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology assoicated with his lumbar spine, hypertension, heart, and scar disabilites, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilzied for his lumbar spine, hypertension, heart, or scar disabilites at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the January 2009 VA examiner noted that the Veteran lost one week of work due to his lumbar spine disability during the previous 12 months and that his disability has a significant effect on his occupational and daily activities.  However, the evidence shows the Veteran has been fully employed throughout appeal and he has reported that is working without restriction or special accommodations.  
Therefore, the Board finds that any affect the Veteran's lumbar spine disability has on his employment is contemplated by the 40 percent disability rating assigned herein.  As such, further discussion of a TDIU is not necessary in this regard.  

With respect to the hypertension and burn scar disabilities, the record reflects that the Veteran has denied any lost time from work due to his hypertension, heart, and burn scar disabilities, and the VA examiners have found no signifivant effect on his usual occupation or daily activities.  See November 2009 VA hypertension, heart, and scar examination reports.  As such, a claim for a TDIU is not raised by the evidence of record and need not be further addressed.  


ORDER

A 40 percent disability rating for service-connected lumbar strain - myositis with spondylosis is granted, subject to the laws and regulations governing the payment of monetary awards.  

An initial disability rating higher than 20 percent for service-connected hypertension is not warranted.  

A separate 30 percent disability rating for left ventricular hypertrophy and left atrium dilation, associated with service-connected hypertension, is granted, subject to the laws and regulations governing monetary awards.  

A compensable disability rating for service-connected burn scar over the left olecranon is not warranted.  

For the period prior to November 30, 2009, compensable disability ratings for service-connected burn scar affecting the left and right upper arm are not warranted.  

For the period beginning November 30, 2009, a disability rating higher than 10 percent is not warranted for service-connected burn scar affecting the left and right upper arm.  

A compensable disability rating for service-connected multiple burn scars on the hands is not warranted.  

A compensable disability rating for service-connected burn scar over the mid-dorsal left paravertebral area is not warranted.  

A compensable disability rating for service-connected burn scar on the right calf is not warranted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


